UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6700



ANTHONY AUGUSTUS THOMAS,

                                              Plaintiff - Appellant,

          versus


COUNTY OF DARLINGTON; GLEN CAMPBELL; ROBERT
KILGO,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    G. Ross Anderson, Jr., District
Judge. (CA-05-741-4)


Submitted:   November 2, 2005             Decided:   April 11, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Augustus Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Augustus Thomas appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint.              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).    The magistrate judge recommended

that relief be denied and advised Thomas that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Thomas failed to file specific objections to

the   magistrate   judge’s   recommendation,   asserting   only   minor,

legally irrelevant factual challenges to the magistrate judge’s

report.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.          See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).      Thomas has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.    Further, we deny Thomas’ motion for leave to amend his

complaint, inter alia, by adding another defendant.




                                 - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -